*267MEMORANDUM BT THE COURT
The act of June 10, 1922, 42 Stat. 627, provides:
“ * * * Commissioned warrant officers on the active list with creditable records shall, after six years’ commissioned service, receive the pay of the second period, and after twelve years’ commissioned service, receive the pay of the third period; Provided, That a commissioned warrant officer promoted from the grade of warrant officer shall suffer no reduction of pay by reason of such promotion. * * * ” (Our italics.)
Plaintiff had only four years, three months, and twenty-one days commissioned service, and was therefore not entitled to receive pay of the second period.
This same question was decided by this court April 20, 1925, in the case of John T. Alexander v. United States, and the petition was dismissed upon a conclusion of law without opinion, 60 C. Cls. 1032.
The petition will be dismissed, and it is so adjudged and ordered.